Citation Nr: 1737051	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  09-48 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for shell fragment wound (SFW) residuals of the right lumbar area, involving muscle group XIX, rated as 10 percent disabling prior to December 7, 2015, and as 30 percent disabling from December 7, 2015. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), for the time period from September 18, 2008.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in December 2008, March 2010, April 2011, April 2012, January 2013, and June 2016 of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

In July 2012, the Veteran testified at hearing at the RO before a Decision Review Officer (DRO).

In April 2013, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2013, the Board denied that Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for SFW residuals.  It also remanded the matter of entitlement to initial rating for PTSD for additional development.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (Joint Motion) in December 2014, which was granted by Order of the Court that same month.  Accordingly, the October 2013 Board decision was partially vacated and remanded to the Board for further consideration of the appeals of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for SFW residuals.

In June 2015, the Board denied that Veteran's claim of entitlement to initial rating in excess of 50 percent for PTSD.  It also remanded the matters of entitlement to service connection for bilateral hearing loss and entitlement to an increased rating for SFW residuals for additional development.  The Veteran appealed the decision to the Court.  In a January 2017 Memorandum Decision, the Court determined that the June 2015 Board decision should be partially vacated and remanded to the Board for further consideration the appeals of entitlement to initial rating in excess of 50 percent for PTSD and entitlement to a TDIU consistent with the memorandum decision.

The issues of whether there was clear and unmistakable error (CUE) in rating decisions dated in March 1969 and September 2005 has been raised by the record in statements submitted by the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board is cognizant that the AOJ has noted that the Veteran's claim for entitlement to a TDIU was moot, as a combined total schedular evaluation was granted in the January 2013 rating decision.  However, the Board does not agree, as the Veteran's appeal period for his current increased rating claim for his service-connected SFW residuals has been pending since September 18, 2008, well before he was awarded a continuous, combined 100 percent schedular rating effective from August 7, 2012.  Essentially, the Board finds that the issue of entitlement to a TDIU is on appeal as part and parcel of the Veteran's pending claims for higher ratings for his service-connected SFW residuals and PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Currently, the Veteran's total combined rating for his service-connected disabilities is 10 percent from December 5, 1968; 40 percent from June 7, 2006; 70 percent from September 21, 2009; 80 percent from July 13, 2010; and 100 percent from August 7, 2012.  38 C.F.R. §§ 4.16, 4.25.  The Veteran has asserted he stopped working full time in October 2008 as a Forest Technician due to his service-connected disabilities.  For instance, in TDIU application forms dated in October 2008, May 2010, and August 2012, the Veteran asserted that varying combinations of his service-connected SFW residuals, diabetes mellitus, heart disease, PTSD, and bilateral lower extremity peripheral neuropathy prevented him from securing or following substantially gainful employment.  However, the Veteran's attorney has repeatedly asserted that the Veteran's service-connected SFW residuals alone rendered him unemployable as of October 2008.  

As noted above, during the pendency of the appeal, the Veteran was awarded a combined 100 percent rating for his service-connected disabilities, effective August 7, 2012.  However, that award does not moot the Veteran's TDIU claim.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  Thus, the Veteran's claim for entitlement to TDIU remains pending for the time period from September 18, 2008, to the present.  

Based on the cumulative evidence of record, to include the divergent findings in VA examination reports dated from 2008 to 2016 and the February 2017 private individual unemployability assessment, the Board finds that a retrospective medical opinion addressing the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience for the time period from September 18, 2008, to the present is necessary to effectively adjudicate the claim for entitlement to a TDIU on appeal.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The examiner should assess the impact of each of the Veteran's service-connected disabilities on his ability to perform tasks during the separate periods from September 18, 2008, to August 7, 2012, and from August 7, 2012, to the present.

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the current higher rating appeals for his service-connected SFW residuals and PTSD to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the service connection claim for bilateral hearing loss, in a January 2016 VA medical opinion, the examiner again opined that the claimed disorder was not due to military noise exposure.  In the cited rationale, the examiner indicated that the Veteran was found to have excellent hearing in both ears on service separation in December 1968 as well as denied any hearing loss or ENT problem in the December 1968 Report of Medical History.  In addition, the examiner noted that the Veteran had filed other claims for service connection in 1969 and 2006 without seeking compensation for bilateral hearing loss.  The Veteran was seen by her during a September 2009 VA examination and found to have a mild to moderate loss in both ears.  The examiner then concluded that if there had been any hearing loss caused by service almost 41 years prior to the 2009 VA examination, the Veteran's hearing would have most likely been poorer than the 2009 VA examination results showed.  She also noted that the Veteran had "some history" of civilian noise exposure, having operated a fork lift for "a few years".  Other than the Veteran's assertion of having hearing loss for 35 to 40 years, the examiner commented that there was no evidence to support that there was any loss during service or thereafter until the September 2009 VA examination.  Finally, she reiterated that the fact hearing loss was not claimed in 1969, 2006, or 2007 strongly suggested that there was no noticeable problem for the Veteran, as he had normal hearing at separation and denied any hearing loss.

The Board notes that although the examiner addressed questions related to the current bilateral hearing loss and appeared to attribute that disorder to post-service circumstances without actually providing that information specifically, it is unclear if she fully considered the complete history of the development of bilateral hearing loss or reconciled the Veteran's minimal reported post-service civilian, recreational, and occupational noise exposure in comparison to his conceded in-service noise exposure as a combat veteran.  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed bilateral hearing loss on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from the Jackson VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to June 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's service-connected disabilities from Jackson VAMC for the time period from June 2017 to the present and associate them with the record.

2.  Thereafter, obtain a supplemental medical opinion, from an appropriate VA examiner, to determine the effects of the service-connected disabilities on the Veteran's ability to obtain and maintain employment consistent with his education and occupational experience for the time periods from September 18, 2008, to August 7, 2012, and from August 7, 2012, to the present.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed. 

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience due to his service-connected disabilities during the time periods from September 18, 2008, to August 7, 2012, and from August 7, 2012, to the present.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time periods from September 18, 2008, to August 7, 2012, and from August 7, 2012, to the present.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2016).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.

The examiner should discuss and reconcile the proffered medical opinion with the February 2017 private Individual Unemployability Assessment and VA examination findings dated from 2008 to 2016 of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  Obtain an additional VA medical opinion in order to clarify the etiology of the Veteran's currently diagnosed bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the file has been reviewed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

After a review of the entire evidence of record and with consideration of the Veteran's lay assertions and his conceded in-service noise exposure, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was incurred in or was otherwise causally related to his military service, including noise exposure therein.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology, such as decreased hearing acuity.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In providing this clarifying opinion, the examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  The examiner should also discuss and reconcile the proffered medical opinion with September 2009, January 2011, and January 2016 VA examination and medical opinion findings of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the February 2014 and June 2016 supplemental statement of the case as well as consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

